COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Cessica Desha Darden v. The State of Texas

Appellate case number:      01-16-00399-CR

Trial court case number:    1412122

Trial court:                179th District Court of Harris County

        On August 16, 2016, this case was abated and remanded to the trial court to
conduct a hearing to, among other things, execute an amended certification of appellant’s
right to appeal and, if appellant has the right to appeal, to appoint counsel who should
request the reporter’s record. On September 21 and 23, 2016, two supplemental clerk’s
records were filed in this Court. The first record attached, among other things, an order
appointing Seth Kretzer to represent appellant as counsel. The second record attached an
amended certification stating that this is not a plea-bargain case and that appellant has the
right to appeal. Both the order and amended certification were signed by the trial court
on September 12, 2016.
       Also on September 23, 2016, the court reporter filed the reporter’s record in this
Court containing five volumes. Because the clerk’s record was already filed in this Court
on June 15, 2016, the appellate records appear to be complete.
        Accordingly, the Court sua sponte directs the Clerk of this Court to REINSTATE
this case on the Court’s active docket.
       Appellant’s brief is ORDERED to be filed within 30 days of the date of this
order. See TEX. R. APP. P. 2, 38.6(a)(1).
        The State’s brief, if any, is ORDERED to be filed within 30 days of the date of
the filing of appellant’s brief. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                     Acting individually      Acting for the Court
Date: September 29, 2016